Per Curiam.
On the 4th of February, 1858, John M. Buchanan procured from the Knox Court of Common Pleas a writ of attachment against Dwight W. Johnson, by virtue of which certain property belonging to Johnson was seized. Johnson gave bond for the delivery of the property, and retained possession of it. On the 22d of February, he sold the property to a buyer from St. Louis. On the 12th of March, 1858, Rugg filed a claim under Buchanan’s attachment. On the 23d of March, Buchanan dismissed his attachment. Afterwards, Rugg obtained judgment on his claim, but the Court decided that the attachment, as to his claim, was not a lien on the goods, and, hence, that he could only have a judgment in personam, and not in rem, for the sale of the attached property. In this the Court erred. Ind. Dig. 148.
The judgment, in this particular, is reversed with costs. Cause remanded, with instructions to the Court below to order a sale of the property attached.